NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               ANTHONY J. BODDIE,
                   Petitioner,

                           v.

        DEPARTMENT OF THE TREASURY,
                  Respondent.
             ______________________

                      2014-3125
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DA-0752-13-0139-I-1.
                ______________________

             Decided: November 12, 2014
               ______________________

   ANTHONY J. BODDIE, of Dallas, Texas, pro se.

    GREGG PARIS YATES, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent. With him
on the brief were STUART F. DELERY, Assistant Attorney
General, ROBERT E. KIRSCHMAN, JR., Director, and
DEBORAH A. BYNUM, Assistant Director.
                 ______________________

 Before TARANTO, BRYSON, and HUGHES, Circuit Judges.
2                                       BODDIE   v. TREASURY



PER CURIAM.
                        DECISION
     Anthony J. Boddie seeks review of a decision of the
Merit Systems Protection Board upholding his removal
from his position with the Internal Revenue Service. We
affirm.
                      BACKGROUND
    Mr. Boddie worked for the IRS as a Contact Repre-
sentative. In that capacity, he was responsible for assist-
ing taxpayers and educating them regarding their
responsibilities under the federal tax code.
     Mr. Boddie failed to timely pay his federal income
taxes in 2007, 2008, 2009, and 2010. He was suspended
from duty and pay for a period of five calendar days for
failing to timely pay his 2007 and 2008 taxes, and he was
suspended from duty for a period of thirty calendar days
for failing to timely pay his 2009 taxes.
     Effective December 7, 2012, the IRS removed Mr.
Boddie from his position based on the charge that he had
failed to pay the balance due on his 2010 federal income
taxes by the due date, April 18, 2011. The balance due
was not paid in full until November 12, 2011. In the
notice of proposed removal, the agency referred to Mr.
Boddie’s prior disciplinary record, including his suspen-
sions for not paying his 2007, 2008 and 2009 federal
income taxes when due. The agency noted that, despite
being put on clear notice of his obligation to pay his
federal income taxes on a timely basis, Mr. Boddie had
made no changes to his W-4 withholding to avoid having a
balance due in 2010, which he again failed to pay in full
when payment was due. The agency further stated that
Mr. Boddie’s actions constituted a violation of Office of
Government Ethics (“OGE”) Standards of Ethical Conduct
for Employees of the Executive Branch, Section 2635.809,
which states, in relevant part, that “[e]mployees shall
BODDIE   v. TREASURY                                        3



satisfy in good faith their obligations as citizens, including
all just financial obligations, especially those such as
Federal, State or local taxes that are imposed by law . . . .”
See 5 C.F.R. § 2635.809.
    Mr. Boddie appealed his removal to the Merit Sys-
tems Protection Board. The administrative judge who
was assigned to the case affirmed the agency’s removal
decision based on the following findings. First, the ad-
ministrative judge found that the agency had proved that
Mr. Boddie had failed to timely pay the balance due on his
2010 federal income taxes, as Mr. Boddie admitted.
Second, the administrative judge agreed with the agency
that removing Mr. Boddie promoted the efficiency of the
service. The administrative judge found that the agency
had shown the required nexus between Mr. Boddie’s
misconduct and the efficiency of the service because of the
relationship between his duty as an IRS Contact Repre-
sentative to educate taxpayers as to their tax responsibili-
ties and his failure to make timely payment of his own
income taxes. Finally, the administrative judge found
that the penalty of removal was reasonable in light of the
evidence, including Mr. Boddie’s repeated failures to pay
his taxes when due, and the fact that he had previously
been suspended for the same offense and had not changed
his behavior.
     Mr. Boddie petitioned the full Board for review of the
initial decision. The Board affirmed, agreeing with the
administrative judge that the IRS had proved that Mr.
Boddie’s removal would promote the efficiency of the
service, and that the penalty of removal was reasonable.
The Board rejected Mr. Boddie’s argument that the IRS
had failed to consider his medical condition as a mitigat-
ing factor in imposing the penalty. The Board noted that
both the agency and the administrative judge had
acknowledged Mr. Boddie’s hypertension, but it rejected
the claim that he had failed to pay his taxes on time
because of his condition. The Board also rejected Mr.
4                                       BODDIE   v. TREASURY



Boddie’s assertion that other employees were given lesser
penalties for the same misconduct. The Board noted that
Mr. Boddie had identified no other employees who were
similarly situated, i.e., having been suspended twice for
the same misconduct and put on notice of the possibility
of removal if the misconduct recurred. Finally, the Board
addressed Mr. Boddie’s argument that he had not violated
OGE § 2635.809, as the agency’s notice of proposed re-
moval and decision letter stated. The Board first noted
that, while the agency had referenced section 2635.809,
the official charge against Mr. Boddie rested on his failure
to timely pay his 2010 income taxes, not on the section
2635.809 violation. In any event, the Board ruled that
Mr. Boddie’s conduct violated the OGE standard because
Mr. Boddie had failed to satisfy his obligation to pay taxes
timely “especially given his agency employment.”
                       DISCUSSION
     Mr. Boddie challenges the Board’s decision primarily
on three grounds. First, he argues that the Board incor-
rectly found that he violated OGE § 2635.809. Second, he
argues that the agency failed to prove that removing him
would promote the efficiency of the service, in light of his
twelve years of service. Third, he claims that the Board
failed to consider the harassment and unfair treatment he
had suffered during his employment with the IRS.
    1. In arguing that he did not violate OGE § 2635.809,
Mr. Boddie appears to contend that the agency must
prove he violated section 2635.809 in order to remove him.
We disagree. In its notice of proposed removal and deci-
sion letter, the agency stated that it considered Mr.
Boddie’s conduct to be a violation of OGE § 2635.809.
Those documents, however, made clear that the reason for
Mr. Boddie’s removal was his failure to make timely
payment of his 2010 income taxes. That conduct alone
was sufficient to support his removal, particularly in light
of the nature of his position and his two prior suspensions
BODDIE   v. TREASURY                                        5



for the same misconduct. Therefore, the Board correctly
held that the agency was not required to show a violation
of section 2635.809 to justify the removal of Mr. Boddie.
     Even if the agency’s removal decision had been based,
in whole or in part, on the alleged section 2635.809 viola-
tion, the Board’s finding that Mr. Boddie violated that
provision would be supported by substantial evidence.
The OGE standard states, in relevant part, that
“[e]mployees shall satisfy in good faith their obligations as
citizens, including all just financial obligations, especially
those such as Federal, State, or local taxes that are im-
posed by law . . . . In good faith means an honest inten-
tion to fulfill any just financial obligation in a timely
manner.” 5 C.F.R. § 2635.809. The Board found that Mr.
Boddie, by his own admission, had failed to satisfy his
obligation to pay taxes timely, even though he ultimately
paid the amount due some seven months after the due
date. On appeal, Mr. Boddie emphasizes that he had an
“honest intention” to fulfill his tax obligation “in a timely
manner,” given that he acknowledged the debt, estab-
lished an installment agreement, and eventually paid the
debt. Mr. Boddie’s protestation of his “honest intention,”
however, is undermined by his repeated failures to pay
his taxes in full by the due date, and that he did not
change his behavior even after being suspended twice for
the same misconduct. The Board did not err in finding
that Mr. Boddie had failed to satisfy his tax obligations in
good faith as required by section 2635.809.
    2. Mr. Boddie next argues that the agency did not
prove how removing him would promote the efficiency of
the service, because he had been an excellent employee for
the IRS for twelve years. That argument fails to address
the reason for the agency’s removal decision. The agency
did not remove Mr. Boddie because of poor performance.
It removed him because, while serving as a Contact
Representative responsible for assisting and educating
taxpayers regarding their tax obligations, Mr. Boddie had
6                                       BODDIE   v. TREASURY



repeatedly flouted those same obligations. The Board
found that it is of “paramount importance” that IRS
employees voluntarily comply with the tax laws, and it
reasonably concluded that ensuring such compliance is a
legitimate government interest sufficient to establish a
nexus between Mr. Boddie’s removal and the efficiency of
the service.
    3. Mr. Boddie further argues that the Board failed to
consider the harassment and discrimination he claims to
have suffered during his employment with the IRS.
Specifically, Mr. Boddie alleges that his agency repre-
sentative “harassed [and] discriminated [against]” him by
“intentionally [giving him] lower evaluations due to [his]
hypertension.”
    As for his claim of harassment, Mr. Boddie contends
his supervisors improperly charged him with being absent
without leave and gave him unfair evaluations. Mr.
Boddie argues that his performance should have been
evaluated more favorably and that, because of his hyper-
tension, his absences should not have been held against
him. As noted above, however, the agency did not weigh
Mr. Boddie’s performance or his absences against him in
its removal decision. In fact, the agency acknowledged
that Mr. Boddie’s performance was “exceptional,” and it
considered his performance as a mitigating factor in
assessing penalties. The alleged harassment that Mr.
Boddie claims to have suffered does not bear on the issue
of whether the agency properly removed him for failing to
timely pay his 2010 income taxes. Nor does any of the
alleged misconduct by agency officials excuse Mr. Boddie’s
failure to pay his taxes on a timely basis.
    Mr. Boddie’s allegation of discrimination, like his al-
legation of harassment, appears to relate to his hyperten-
sion.   To the extent that he contends the agency
improperly charged him with absence without leave and
downgraded his performance without taking his hyper-
BODDIE   v. TREASURY                                       7



tension into account, his removal was not based on his
performance ratings or attendance records. To the extent
that he contends that he suffered discrimination based on
disability, as referenced in 5 U.S.C. § 7702(a)(1)(B), such a
claim is not within this court’s jurisdiction, which under 5
U.S.C. § 7703(b) does not extend to such discrimination
claims.
    Mr. Boddie alleged before the Board that he was una-
ble to pay his taxes in timely fashion because of his hyper-
tension. The Board rejected Mr. Boddie’s argument,
finding that he failed to show how the condition had
impaired his ability to pay taxes when due. We see no
error with the Board’s finding on that issue.
     4. Mr. Boddie further contended before the Board
that the penalty of removal was too severe and was great-
er than the penalties imposed on other employees who
failed to pay their taxes on time. The Board found that
removal was a reasonable penalty in this case, consider-
ing Mr. Boddie’s prior disciplinary record for the same
misconduct. The Board also found that Mr. Boddie failed
to identify other employees who were in situations compa-
rable to his. Our review of the penalty imposed by an
agency is “highly deferential,” and a petitioner seeking
reversal of the agency’s penalty choice must show that the
penalty is “grossly disproportionate to the offense
charged.” Bieber v. Dep’t of Army, 287 F.3d 1358, 1365
(Fed. Cir. 2002). Mr. Boddie has not shown that the
penalty of removal was grossly disproportionate to his
offense under the circumstances of this case.
                       AFFIRMED